DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5, 7, 9, 11-21, 31, and 33 are under consideration in this Office Action.

2.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 07/27/2021.

3.	The previous rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the claim amendment and arguments filed 07/27/2021.

4.	The previous rejection of claim 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of arguments and statement that Talaromyces cellulolyticus strain S6-25 (NITE BP-01685) was deposited under the provisions of the Budapest Treaty filed 07/27/2021.

5.	In view of the claim amendment and arguments filed 07/27/2021, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as stated below.

6.	In view of the claim amendment and arguments filed 07/27/2021, the previous rejection of the claims under 35 U.S.C. 103 has been withdrawn in favor of the instant rejection of the claims under 35 U.S.C. 103 as stated below.

7.	In view of the claim amendment and arguments filed 07/27/2021, the previous rejection of the claims on the ground of nonstatutory double patenting has been withdrawn in favor of the instant rejection of the claims on the ground of nonstatutory double patenting.



Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 11, 13-18, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The arguments filed 07/27/2021 have considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims;
The amended claims are drawn to a broad genus of methods for producing a genus of objective proteins of any amino acid sequence SEQ ID NO, structure, and biological function, comprising culturing a genus of modified Talaromyces cellulolyticus strains that has an ability to produce an objective protein in a culture medium comprising an expression inducer, wherein the expression inducer is gentiobiose, and wherein the Talaromyces cellulolvticus has any genetic construct which allows for expression of the objective protein, and the Talaromyces cellulolyticus has a feature selected from the group consisting of: (A) the Talaromyces cellulolyticus has been modified so that the activity of any genus of beta-glucosidases other than a GH1-2 protein is reduced as compared with a non-modified Talaromyces cellulolyticus; (B) the Talaromyces cellulolyticus has been modified so that the activity of any genus of CreA proteins is reduced as compared with a non-modified Talaromyces cellulolyticus; (C) the Talaromyces cellulolyticus has been modified so that the activity of a genus of YscB proteins is reduced as compared with a non-modified Talaromyces cellulolyticus; and (D) combinations thereof. 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the biological activity of any beta-glucosidase other than GH1-2 protein and the ability of the Talaromyces cellulolyticus to produce any objective protein.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the biological activity of any CreA protein and the ability of the Talaromyces cellulolyticus to produce any objective protein.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the biological activity of any YscB protein and the ability of the  Talaromyces cellulolyticus to produce any objective protein.
The specification as originally filed discloses a modified Talaromyces cellulolyticus comprising a deletion of the ghl-2 gene comprising the nucleotide sequence of SEQ ID NO: 1 encoding the GH1-2 protein comprising the amino acid sequence of SEQ ID NO: 23 and having beta-glucosidase activity, a deletion of the bgl3A gene comprising the nucleotide sequence of SEQ ID NO: 49 encoding the BGL3A beta-glucosidase comprising the amino acid sequence of SEQ ID NO: 38, deletion of the creA gene comprising the nucleotide sequence of SEQ ID NO: 47.  The specification as originally filed discloses that culturing said modified Talaromyces cellulolyticus in culture medium comprising gentiobiose increased secretory production of cellulase compared with a non-modified Talaromyces cellulolyticus.  The specification as originally filed discloses a method comprising culturing said modified Talaromyces cellulolyticus in culture medium comprising gentiobiose.  The specification as originally filed discloses a mutant GH1-2 protein comprising the amino acid sequence of SEQ ID NO: 23 wherein the cysteine residue at position 267 is replaced with a proline residue, the tryptophan residue at position 363 is replaced with a phenylalanine residue, or the tryptophan residue at position 449 is replaced with a phenylalanine residue.  The specification as originally filed discloses a modified Talaromyces cellulolyticus which has been transformed with the polynucleotide encoding the said mutant GH1-2 protein.  The specification as originally filed discloses that culturing said modified Talaromyces cellulolyticus which has been transformed with the polynucleotide encoding the said mutant GH1-2 protein in culture medium comprising gentiobiose increased secretory production of cellulase compared with a non-modified Talaromyces cellulolyticus.  The specification as originally filed discloses a method comprising culturing said Talaromyces cellulolyticus which has been transformed with the polynucleotide encoding the said mutant GH1-2 protein in culture medium comprising gentiobiose.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession of the claimed broad genus of methods for producing a genus of objective proteins as recited in the claims at the time the application was filed.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Inoue et al. (J Ind Microbiol Biotechnol (2013) 40:823–830; reference of record) in view of Benocci et al. (Biotechnol Biofuels. 2017; 10: 152.  Published online 2017 Jun 12; reference of record), US20140045243 (02/13/2014; reference of record), Inoue et al. (Biotechnol Biofuels 7, 151 (2014); reference of record), US20100323426 (12/23/2010; reference of record). 

The arguments filed 07/27/2021 have considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The amended claims are drawn to a broad genus of methods for producing a genus of objective proteins of any amino acid sequence SEQ ID NO, structure, and biological function, comprising culturing a genus of modified Talaromyces cellulolyticus strains that has an ability to produce an objective protein in a culture medium comprising an expression inducer, wherein the expression inducer is gentiobiose, and wherein the Talaromyces cellulolvticus has any genetic construct which allows for expression of the objective protein

	Inoue et al. (2013) teach recombinant Talaromyces cellulolyticus (Acremonium cellulolyticus) Y203 comprising plasmid pANC203 comprising cellobiohydrolase I (Cel7A) gene; and method comprising culturing said recombinant Talaromyces cellulolyticus Y203 in culture medium containing soluble starch (SS) or Solka–Flock cellulose (SF) which produced the recombinant Cel7A as an extracellular protein and the recombinant Cel7A was accumulated in the culture medium by the culturing.  See entire publication and abstract especially Materials and methods section, Results and discussion section, Tables 1-4, Figs. 1-3, and pages 824-829.  The teachings of the reference differ from the claims in that the culture medium does not comprise gentiobiose as the expression inducer.

	Benocci et al. teaches that different inducers for (hemi-)cellulases have been described in fungi including D-xylose in A. niger [45], cellobiose in Aspergillus oryzae [46], gentiobiose in Penicillium purpurogenum [47], and sophorose in Aspergillus terreus and T. reesei (see entire publication and abstract especially page 5, right column, Induction of plant biomass utilization section).
		
	US20140045243 teaches that the present disclosure provides mutant cells including mutant fungal or yeast cell such as Talaromyces cellulolyticus (Acremonium cellulolyticus) for the secretion of proteins and for the degradation of lignocellulosic biomass; and methods for the use of these cells are also provided, where the utility of combined genetic deletions of beta-glucosidases and the catabolite repressor gene creA/cre-1 for protein secretion in fungal and yeast cells is disclosed.  US20140045243 teaches a mutant cell comprising inactivating mutations in two or more beta-glucosidase genes and an inactivating mutation in a cre-1 gene, wherein cellulosic biomass induces the cell to secrete higher levels of a protein than a corresponding cell lacking said mutation in the two or more beta-glucosidase genes and cre-1 gene.  US20140045243 teaches that the proteins of the present disclosure that may be secreted include, without limitation, endogenous proteins and heterologous proteins.  US20140045243 teaches that the heterologous proteins may be recombinantly expressed in the cell by any method known in the art where the recombinant nucleic acid encoding a heterologous protein is operably linked to a regulatory sequence, such as a promoter, or any suitable regulatory sequence known in the art may be used.  US20140045243 teaches that suitable promoters include, without limitation, constitutive promoters or inducible promoters, and the heterologous protein may contain a secretion peptide that directs its secretion from the cell where any secretion peptide known in the art suitable for use in the methods of the present disclosure may be used.  See entire publication and claims especially claims 1-3, 5, 14, 16, 20, 21, 24, 68-72, 81, 83, 85, 86, 89, 141, and 142; and paragraphs [0055], [0066]- [0095], and [0128].

	Inoue et al. teach the tdentification and characterization of core cellulolytic enzymes from Talaromyces cellulolyticus (formerly Acremonium cellulolyticus) critical for hydrolysis of lignocellulosic biomass.  Inoue et al. teach that the purified enzymes were identified by their substrate specificities and analyses of trypsin-digested peptide fragments and were classified into the following glycosyl hydrolase (GH) families: GH3 (β-glucosidase, Bgl3A), GH5 (endoglucanase, Cel5A), GH6 (cellobiohydrolase II, Cel6A), GH7 (cellobiohydrolase I and endoglucanase, Cel7A and Cel7B, respectively), and GH10 (xylanase, Xyl10A).  See entire publication and abstract especially Results section, and pages 2-6.

	US20100323426 teaches recombinant filamentous fungus that is genetically modified to express a combination of heterologous and homologous polypeptides wherein the heterologous or homologous polypeptides are encoded by polynucleotides that are operably linked to one or more promoters.  US20100323426 teaches that the one or more promoters is selected from a cbh1, cbh2, egl1, egl2, egl3, egl4, egl5, pkil, gpdl, xynl, or xyn2 promoter.  See entire publication and claims especially claims 47, 79, and 88; and paragraphs [0060], [0090], [0091], and [0124].

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the above reference teachings to make the claimed invention by modifying the Talaromyces cellulolyticus of Inoue et al. (2013) to have 

deletion of beta-glucosidase including the BGL3A protein of Inoue et al. (2014) and/or deletion of the catabolite repressor gene creA/cre-1 for protein secretion as taught by US20140045243 and culturing the modified Talaromyces cellulolyticus in culture medium comprising gentiobiose as taught by Benocci et al., wherein the cellobiohydrolase I (Cel7A) of Inoue et al. (2013) (objective protein cellulase) is accumulated in the culture medium by the culturing.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple fermentation method for producing a desired protein using the modified Talaromyces cellulolyticus.  Regarding claim 16 it would have been obvious to insert the cbhI promoter or a cbhII promoter taught by US20100323426 into the expression plasmid of Inoue et al. (2013) for controlled expression of the cellobiohydrolase I.  Regarding claim 17 it would have been obvious to have the cellobiohydrolase I be expressed as a fused protein comprising any signal peptide or secretion peptide as taught by US20140045243 that that functions in the modified Talaromyces cellulolyticus where the signal peptide or secretion peptide directs secretion cellobiohydrolase I from the cell.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because genetically modifying Talaromyces cellulolyticus to produce a desired protein is known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1, 11, and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16840945 in view of Inoue et al. (J Ind Microbiol Biotechnol (2013) 40:823–830; reference of record), Benocci et al. (Biotechnol Biofuels. 2017; 10: 152.  Published online 2017 Jun 12; reference of record), US20140045243 (02/13/2014; reference of record), Inoue et al. (Biotechnol Biofuels 7, 151 (2014); reference of record), US20100323426 (12/23/2010; reference of record). 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The arguments filed 07/27/2021 have considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The amended claims are drawn to any method for producing any objective proteins of any amino acid sequence SEQ ID NO, structure, and biological function, comprising culturing any Talaromyces cellulolyticus including any Talaromyces cellulolyticus comprising any modifications that has an ability to produce an objective protein in a culture medium comprising an expression inducer, wherein the expression inducer is gentiobiose, and wherein the Talaromyces cellulolvticus has any genetic construct which allows for expression of the objective protein

The claims and/or specification of the copending application teach a method for producing an objective protein, comprising culturing Talaromyces cellulolyticus having an ability to produce an objective protein in a culture medium, wherein said Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus, said Talaromyces cellulolyticus has any genetic construct for expression of the objective protein, said Talaromyces cellulolyticus has been modified so that the activity of a CreA protein is reduced as compared with a non-modified Talaromyces cellulolyticus.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by modifying the Talaromyces cellulolyticus of the copending application to have deletion of beta-glucosidase including the BGL3A protein of Inoue et al. (2014) and/or deletion of the catabolite repressor gene creA/cre-1 for protein secretion as taught by US20140045243, and culturing the modified Talaromyces cellulolyticus in culture medium comprising gentiobiose as taught by Benocci et al., wherein the cellobiohydrolase I (Cel7A) of Inoue et al. (2013) (objective protein cellulase) is accumulated in the culture medium by the culturing.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

14.	No claim is allowed.

15.	Claims 2-5, 7, 9, 12, 19-21, 31, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652